DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/14/2022.  In particular, claim 1 has been amended to recite the limitations of previously presented claim 5. Claim 8 is amended to recite that the weight average molecular weight of the vinyl aromatic based copolymer ranges from 200,000 to 500,000 and to delete that the “vinyl aromatic based copolymer” is a hydrogenated copolymer. Furthermore, claim 1 has been amended to narrow the amount of processing aid from 5wt% to 75wt%, to 5wt% to 40wt%, which was not present in any of the previously examined claims. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitations of previously presented claim 5, which was previously rejected as indefinite. Claim 1 recites the vinyl aromatic based copolymer is a hydrogenated copolymer having a conjugated diene monomer. However, claim 1 also recites the polymer composition does not comprise a copolymer of polyethylene, or ethylene-alpha-olefin copolymers. When a polymer having a conjugated diene monomer is hydrogenated, the conjugated diene monomeric component is hydrogenated to form ethylene repeat units (given 1,4 addition) or butylene repeat units (given 1,2 addition). The resulting structure of a hydrogenated copolymer derived from conjugated diene monomers is a copolymer of ethylene or a copolymer of ethylene-butylene (an alpha-olefin). Thus, claim 1 recites a species (a copolymer of polyethylene and ethylene-alpha-olefin copolymers) which are excluded from claim 1. Therefore, claim 1 and all dependent claims are indefinite.
It is noted, based on the arguments provided by Applicants on 9/14/2022, Applicants are interpreting “ethylene-α-olefin copolymer,” “copolymer of polyethylene,” “copolymer of polybutylene,” (all in instant claim 1) and “olefin-based polymer” in claim 2 to exclude aromatic groups. Applicant cites to Wikipedia in an attempt to support this position. Applicant states, on page 7, last paragraph, second sentence:
According to Wiki2, a polyolefin is a type of polymer with the general formula (CH2CHR)n wherein R is an alkyl group and contains no aromatic group.” 

It is noted that the instant specification does not define any of “ethylene-α-olefin copolymer,” “copolymer of polyethylene,” “copolymer of polybutylene,” (all in instant claim 1) or “olefin-based polymer,” as excluding aromatic groups. Claims are given their broadest reasonable interpretation consistent with the instant specification. It is additionally noted that Applicants have misquoted what is stated in the Wikipedia reference. Nowhere does the citation state “and contains no aromatic groups” as cited above. Regardless, Wikipedia is notoriously unreliable, as anyone can edit definitions. According to Hawley’s Condensed Chemical Dictionary, an Olefin is defined as follows:
Olefin
(alkene). A class of unsaturated aliphatic hydrocarbons having one or more double bonds, obtained by cracking naphtha or other petroleum fractions at high temperatures (1500–1700F). Those containing one double bond are called alkenes, and those with two are called alkadienes, or diolefins. They are named after the corresponding paraffins by adding -ene or -ylene to the stem. α-olefins are particularly reactive because the double bond is on the first carbon. Examples are 1-octene and 1-octadecene, which are used as the starting point for medium-biodegradable surfactants. Other olefins (ethylene, propylene, etc.) are starting points for certain manufactured fibers.

(2007). Olefin. In Hawley's Condensed Chemical Dictionary, R.J. Lewis (Ed.). https://doi.org/10.1002/9780470114735.hawley12024 
This definition does not exclude aromatic groups from a polymer as argued by Applicant. An olefin-based polymer, is a polymer containing an olefin. An ethylene-α-olefin copolymer, is a copolymer containing ethylene and α-olefin. Butylene is an α-olefin. A copolymer of polyethylene, is a copolymer containing polyethylene. A copolymer of polybutylene, is a copolymer containing polybutylene. Thus, a copolymer of styrene-ethylene-butylene-styrene, is an “ethylene-α-olefin copolymer;” a “copolymer of polyethylene;” a “copolymer of polybutylene;” and an “olefin-based polymer.” Vinyl aromatic groups are not excluded as argued by Applicants, as there is nothing which excludes them in the instant specification or excludes them based on the definition above. Additionally, as dienes are included in the definition of ‘olefin’, a polymer of a diene, such as polybutadiene and polyisoprene, fall in the scope of ‘polyolefin.’
Therefore, claims 1 and all claims dependent thereon (particularly claim 2, but additionally claims 4, 6-9, and 11) are indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

For the sake of compact prosecution, and solely for the purposes of applying prior art, SEBS will be interpreted to meet instant claim 1, so long as it contains the requisite amount of vinyl aromatic monomer, amount of conjugated diene monomer, and has the molecular weight recited in instant claim 1. This does not mean the claim is clear. Claim 1, and all claims dependent thereon, are still indefinite for the reasons discussed above. The claims exclude components, and then specifically require the excluded components. 
Claims 1-2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (2011/0143112).
Cai teaches thermoplastic elastomer compositions (abstract). The compositions of Cai comprise a mineral oil softener in an amount of from 15 to 40 parts by weight based on 100 total parts by weight of the composition. This is a range of 15wt% to about 40wt%, which falls within the range of amended instant claim 1. See ¶63. The compositions further comprise styrenic block copolymers (¶36), with particularly preferred embodiments of styrenic block copolymers being Taipol 6151, which has a styrene content of 30wt%, vinyl structure content of 38wt%, and a weight average molecular weight of 250,000, and Taipol 6154, which has a styrene content of 30wt%, vinyl structure content of 38wt%, and a weight average molecular weight of 170,000, as specifically stated in paragraph 94 of the instant specification. This falls entirely within the range of amended instant claim 1. Cai teaches the styrenic block copolymer is preferably hydrogenated (¶43). Mineral oil is a type of process oil, which meets the processing aid of the instant claims (see instant claim 11). It is noted that the instant specification teaches that the vinyl based copolymer preferably includes SEBS copolymers (see instant specification, pg. 14, ¶ 86). Thus, the SEBS disclosed in Cai falls in the scope of a vinyl aromatic based copolymer. Additionally polyolefins are optional in Cai and thus, they need not be included. 
Regarding “for manufacturing a foam” in instant claim 1 and the recitation in instant claim 4 which recites “is used for foaming with supercritical fluid,” these are future intended uses of the polymer composition of instant claim 1. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, there is no structural difference between the claimed composition and the composition of Cai. The polymer composition of Cai is capable of being used for manufacturing a foam and for foaming with supercritical fluid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2014/0100311).
Cai et al. ‘311 teaches compositions comprising SEBS copolymers and a softener which is a “process oil” and corresponds to the instantly claimed process aid. A specifically named example of oil in Cai ‘311 is soybean oil, which is also a plasticizer. See the last sentence of ¶83 of Cai ‘311. The softener, which is a  oil, is present in an amount of, preferably, about 10 to about 65 parts by weight based on 100 total parts of composition. This is a range of 10 to 65wt%, which overlaps the ranges of instant claim 1. In a preferred embodiment of Cai et al. ‘311, the compositions of Cai et al. ‘311 comprise, as an SEBS polymer, Taipol 6159, which, according the instant specification, is hydrogenated and has a styrene content of 30wt%, vinyl structure content of 38wt%, and a weight average molecular weight of 450,000. See ¶ 68 of Cai ‘311. The compositions further comprise synergistic additives, which correspond to the instantly claimed “compatibilizer.” Cai teaches the styrenic block copolymer is preferably hydrogenated (¶43).
The amount of oil of Cai et al. ‘311, (which are “process oils” and which are also necessarily plasticizers; see ¶43 of the instant specification) overlaps the amount of amended instant claim 1.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Cai et al. ‘311 to use an amount of oil (correspond to the instantly claimed process aid) which meets the instant claims limitation of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Cai et al. teaches that additional polymers, with an expressly named example being polyamide, are added to the compositions of the invention. Polyamide is a crystalline polymer which meets instant claim 6 and 9. 
Regarding instant claim 2, polyolefins (including those recited in claim 1) are optional in the compositions of Cai et al. ‘311. See ¶108. Based on this teaching, that polyolefins (including those recited in claim 1) are optional, it would have been obvious to one of ordinary skill in the art to exclude them from the compositions of Cai ‘311 when they are not desired. 
Regarding “for manufacturing a foam” in instant claim 1 and the recitation in instant claim 4 which recites “is used for foaming with supercritical fluid,” these are future intended uses of the polymer composition of instant claim 1. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, there is no structural difference between the claimed composition and the composition of Cai ‘311.  The polymer composition of Cai ‘311 is capable of being used for manufacturing a foam and for foaming with supercritical fluid. This is especially true given that foam agents are an example of additive for use with the polymer compositions of Cai et al. ‘311. Regarding the amount of polyamide in claims 8 and 9, Cai et al. ‘311 teaches that the other polymers, of which polyamide is a specifically named example, are used in an assortment of amounts which do not interfere with the desired performance of the compositions and constructions formed therewith. Based on this teaching, it would have been obvious for one of ordinary skill in the art to use, for example 1wt% or greater and less than 40wt%, as recited in claims 8-9, of polyamide, depending on the desired performance of the compositions and constructions formed therewith in Cai et al. ‘311.

Response to Arguments
Applicant's arguments filed 9/14/2022, with respect to the indefinite rejection of previously presented claim 5 (which has been added to claim 1) have been fully considered but they are not persuasive. 
Applicant argues that (A) a copolymer of polyethylene and ethylene-alpha-olefin copolymer is distinct from the claimed (B) vinyl aromatic based copolymer because the (A) copolymer of polyethylene and ethylene-alpha-olefin copolymers are derived from the copolymerization of ethylene while the (B) vinyl aromatic based copolymer is not derived by the copolymerization of an ethylene and other monomer.
This is not persuasive because the claims are not directed to a process which includes polymerization. Rather, the claims describe a polymeric structure through a process step, i.e. the hydrogenation of a vinyl aromatic and conjugated diene. For ease of discussion, the example of styrene (a vinyl aromatic compound) and butadiene (a conjugated diene) are used below. 
The hydrogenation of a styrene/butadiene copolymer results in three distinct structural monomeric units, a vinyl aromatic unit, an ethylene unit, and a butylene unit. As noted by the Applicant on pg. 10 of the Remarks filed on 9/14/2022, the butadiene units when hydrogenated, form ethylene and butylene units. These are structurally identical to ethylene monomeric units and butylene monomeric units in a polyethylene alpha-olefin copolymer, when the alpha-olefin is butene. Applicant has not articulated how the final, claimed, hydrogenated structure is distinct from a polyethylene copolymer. Rather, Applicant discusses the origin and precursors of the copolymers in an attempt to distinguish the copolymers. However, the final products are the same, regardless of the process by which they are produced. 
Applicant argues that alpha-olefins don’t contain aromatic groups, and therefore alleges that a vinyl aromatic monomer is not regarded as the alpha-olefin. However, this position was not presented. The Office Action never takes the position that a vinyl aromatic monomer is an alpha-olefin. The Office Action establishes that vinyl aromatic monomers can be present in ethylene-alpha-olefin copolymers; copolymers of polyethylene; and copolymers of butylene; as well as olefin-based polymers. The monomeric unit of butene, derived from the hydrogenation of the vinyl butadiene groups, is structurally identical to a polymerized unit of 1-butene. Butene (butylene), which is formed by the hydrogenation of vinyl butadiene groups, is an alpha-olefin. 
Applicant argues the vinyl aromatic based copolymer of claim 1 is a hydrogenated copolymer having a hydrogenated midblock. It is noted that the claims do not recite a block copolymer.
Applicant’s position is unclear as on pg. 10, Applicant states “when the polybutadiene block is hydrogenated, it creates a block of ethylene-butylene copolymer.” Applicant has stated on the record that the hydrogenated vinyl aromatic copolymer contains blocks of ethylene-butylene, which are alpha-olefins. A copolymer containing ethylene and butylene is an ethylene/α-olefin copolymer. It is unclear how a block of ethylene-butylene copolymer does not fall in the scope of “ethylene-alpha-olefin copolymer” and “copolymer of polyethylene” and “copolymer of polybutylene,” as well as “olefin-based polymer.” 
The structures shown on page 10 of the Remarks filed by Applicant, specifically state that hydrogenation of butadiene creates SEBS. SEBS is the desired polymer described in paragraph 21 of the instant specification. It is unclear what Applicants are attempting to argue using the Figures on page 10 of the Remarks, which support the position that hydrogenated butadiene, results in the SEBS. This is what was stated in the previous Office Action. As stated in the Remarks filed on 9/14/2022, hydrogenation of polybutadiene, results in blocks of ethylene-butylene copolymer, thereby making SEBS an ethylene/α-olefin copolymer (as it is a copolymer containing ethylene and α-olefin units), as well as a polyethylene copolymer (as it contains polyethylene). 
Therefore, Applicants argument regarding what monomers are polymerized to arrive at the instantly claimed hydrogenated vinyl aromatic based copolymer, do not negate the fact that SEBS is an ethylene/α-olefin copolymer (as it is a copolymer containing ethylene and α-olefin units), as well as a polyethylene copolymer (as it contains polyethylene) and polybutylene copolymer (as it contains polybutylene), as well as an olefin-based polymer. The claims are still indefinite. This was discussed with SPE Randy Gulakowski on 10/5/2022. 
Applicant’s arguments with respect to the rejection of the claims over previously presented Cai (2011/0143112) are not persuasive.
Applicant argues that Cai ‘112 fails to expressly or inherently teach the amount of process aid in amended instant claim 1, or that the vinyl aromatic copolymer is a hydrogenated copolymer, the weight average molecular weight of the vinyl aromatic based copolymer ranges from 50,000 to 550,000, a vinyl aromatic monomer content of the vinyl aromatic based copolymer is 20wt% to 35wt%, a vinyl structure content of a conjugated diene monomer in the vinyl aromatic based copolymer is 30 to 45wt%.
This is incorrect and not persuasive.
As discussed in the rejection above, Cai teaches thermoplastic elastomer compositions (abstract). The compositions of Cai comprise a mineral oil softener in an amount of from 15 to 40 parts by weight based on 100 total parts by weight of the composition. This is a range of 15wt% to about 40wt%, which falls within the range of amended instant claim 1. See ¶63. The compositions further comprise styrenic block copolymers (¶36), with particularly preferred embodiments of styrenic block copolymers being Taipol 6151, which has a styrene content of 30wt%, vinyl structure content of 38wt%, and a weight average molecular weight of 250,000, and Taipol 6154, which has a styrene content of 30wt%, vinyl structure content of 38wt%, and a weight average molecular weight of 170,000, as specifically stated in paragraph 94 of the instant specification. This falls entirely within the range of amended instant claim 1. Cai teaches the styrenic block copolymer is preferably hydrogenated (¶43). Mineral oil is a type of process oil, which meets the processing aid of the instant claims (see instant claim 11). It is noted that the instant specification teaches that the vinyl based copolymer preferably includes SEBS copolymers (see instant specification, pg. 14, ¶ 86). Thus, the SEBS disclosed in Cai falls in the scope of a vinyl aromatic based copolymer. Additionally polyolefins are optional in Cai and thus, they need not be included. See ¶67.
Furthermore, Cai does not teach that an olefin block copolymer is “essential” as argued by Applicant. What claim 1 actually recites is that one or more of a), b) and c) is present, not that all three are required. This is especially evident given that polyolefins are expressly discloses as optional in ¶67 of Cai et al. Thus, Applicants argument that polyolefins are required is incorrect and not persuasive. 
The rejections over Page et al. and Turgut et al. are withdrawn in light of the amendments to the claims and particularly the narrowing of the amount of process aid from 5 to 75wt% to 5wt% to 40wt%. The previously presented rejections of the claims over Newman and Reimers are withdrawn in light of the amendments made to the claims. 
The Obvious Double Patenting rejection is withdrawn in light of the amendments to the claims which narrow the range of process aid from 5 to 75wt% to 5wt% to 40wt%. 
Due to the amendments to the claims, and upon further consideration, new grounds of rejection are made in view of Cai et al. 2014/0100311. 
With regards to the Applicants arguments on page 15, Applicants discuss that the present application “desires” to obtain a foam of a given density. This is not persuasive. The foam of the instant claims is a non-elected invention. The claims are not limited to a foam but are to a polymer composition comprising the components recited in the instant claims. The limitation “for manufacturing a foam” is an intended use of the polymer composition of the claims. 
It is also unclear why the discussion on page 15 ignores 3a-3g. Example 3c achieves a density and ball rebound as discussed in paragraphs 57 and 61 of the instant specification. This Example has an amount of process aid outside the range of instant claim 1 (67wt%) and thus provides evidence against the criticality of the amount recited in amended instant claim 1 and against the arguments made on page 15 of the Remarks. Example 3c contradicts the statement that “when the amount of oil is more than 40wt%, the falling ball rebound value does not meet the requirement,” as stated on page 15 of the Remarks filed on 9/14/2022. The amount of process oil in Example 3c is 67wt%. This example has a density of 0.4 g/cm3 and a ball value of 48, both of which meet the requirements discussed by Applicants. It is further unclear as to what properties are achieved when the amount of oil is, for example, 20wt%, 25wt%, or 50wt%, or 55wt%, or 60wt%. Comparative Example 5 has an amount of oil which falls within the amount of instant claim and does not achieve the density and falling bound rebound value discussed in the instant specification. A property cannot be said to be attributed to the amount of process oil, when an example has the recited amount of process of oil and does not achieve said properties. This provides evidence against the criticality of the instantly claimed amount of process aid. Furthermore, the claim is not limited to the plasticizer used in the Examples and thus the Examples are not commensurate in scope with the claimed invention. 
Regardless, it is again noted that (1) the claims are not to a foam; (2) the claims do not recite any properties, let alone properties of a foam formed from polymer composition of the instant claims; (3) even if the claims did recite properties of a foam, these would still amount to properties of a future intended use of the instantly claimed composition. 
For the reasons provided above, Applicant’s arguments filed on 9/14/2022 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766